Citation Nr: 1236874	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-38 175	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. S.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in August 2008 and August 2011, when it was remanded for further development.  As the requested development has not been completed, this matter must be remanded to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for residuals of malaria.  The Veteran was afforded a VA examination in April 2009, pursuant to the Board's remand in August 2008.  Unfortunately, the examination was inadequate, in that specific diagnostic testing ordered by the examiner was not done.  The claim was then remanded in August 2011 for another VA examination to specifically include the blood tests not performed at the first examination.





A new VA examination was conducted in October 2011.  The VA examiner indicated that the Veteran had been referred for a blood smear, which would be diagnostic of any residuals of malaria, but the blood smear had not been completed.  

Without completion of the blood test or reasonable explanation of why the test cannot be done, the VA examination was inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether the Veteran has residuals of malaria.  The examination must include a laboratory test for malaria. 

If the blood test cannot be done, the VA examiner is to give a reason.

The Veteran's file should be provided to the examiner for review.

2. On completion of the above, adjudicate the claim of service connection for residuals of malaria.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


